                                                             Ct-
         CASE 0:19-cr-00199-ADM Document 1 Filed 08/02/19 Page 1 of 3           ll.Ilt      Ao     rtv

                         LINITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                                   Criminal No.

 UNITED STATES OF AMERICA.

                      Plaintiff.                   INT'OR]\{ATION

        v.                                         26 U.S.C. g 7201

 JEFFREY LAWRENCE KLOSS.

                      Defendant.


       TI{E UNITED STATES ATTORNEY CHARGES TTIAT:

                                   INTRODUCTION

       1. At all times relevant to this Information, the defendant, JEFFREY
LAWRENCE KLOSS, was a resident of the State and District of Minnesota. KLOSS

owned and operated a tree trimming business inPien, Minnesota. At all times relevant to

this Information, KLOSS's tree trimming business was a sole proprietorship, and KLOSS

was required to report its income on a Schedule C to his federal income tax returns.

       2.     Beginning in or about January 2014 through at least December 2017, KLOSS

cashed checks from customers payable to his tree trimming business and failed to include

those funds as business income on his federal income tax returns. Using this method,

KLOSS failed to report a total of approximately $467,555 in income for calendar years

2}l4through 2017. As aresult ofKLOSS's underreporting ofhis income, KLOSS evaded

assessment of a total of approximately 9L52,923 in federal income taxes for calendar years

2014 through 2017.
                                                                               $ffiANNffiM
                                                                               AUG 0    2   201$

                                                                            U.S, DISTHICT EOURT MPI.S
           CASE 0:19-cr-00199-ADM Document 1 Filed 08/02/19 Page 2 of 3
U.S. v. Jeftey Lawrence Kloss



                                              COUNT       1
                                         Tax Evasion - 2017

        3.       Paragraphs     I and 2 are incorporated by reference as if fully   set forth herein.

        4.       During calendar year 2017, defendant JEFFREY LAWRENCE KLOSS, a

resident of Minnesota, had and received taxable income of approximately $202,500, and

upon said income there was owing to the United States of America taxes in excess                   of

$65,000.

        4.       Well knowing and believing the facts set forth in the preceding paragraph,

the defendant,

                                 JEFFREY LAWRENCE KLOSS,

in the State and District of Minnesota and elsewhere, did       willfully   evade and defeat income

tax due and owing by him and his spouse to the United States of America for calendar year

2017 bv the followine affirmative actions:

                 a.      On dozens of occasions during calendar year 2017, instead of

                         depositing checks from his tree trimming customers into his bank

                         account or the bank account of his tree trimming business, KLOSS

                         cashed the checks. In total, KLOSS cashed approximately $108,000

                         in business checks during calendar year 2017. KLOSS did so for the

                         purpose    of evading the     assessment   of federal income taxes on the

                         business income from the customer checks.

                 b.      On or about February 5,2019, KLOSS filed with the Internal Revenue

                         Service a false and frauduIent20l7 United States Individual Income


                                                   2
             CASE 0:19-cr-00199-ADM Document 1 Filed 08/02/19 Page 3 of 3
U.S. v. Jeftev Lawrence Kloss



                         Tax Return, Form 1040, wherein Llnre 12 reported his Schedule C

                         business income to be $38,546,    Lne 43 reported his total taxable

                         income to be 526,742 and Line 63 reported his total tax to be$6,574,

                         whereas, as he then and there well knew and believed, his Schedule C

                         business income was approximately $222,680,        his total taxable

                         income was approximately $202,500, and a substantial tax was due

                         and owing to the United States of America upon such additional

                         taxable income.

        5.      A11   in violation of Title 26.United States Code. Section 720I.

Dated:611^\1                                        ERICA H. MACDONALD
                                                    United States Affomev




                                                    BY: KIMBERLY A. SVENDSEN
                                                    Assistant U. S. Attorney
                                                    Attorney ID No. 235785C4
